/


          IN THE COURT OF CRIMINAL APPEALS

                 OF THE STATE OF TEXAS



                    NOS. PD-1121-14 & PD-1122-14



                 MARCUS LEE JEFFERSON, Appellant

                                 v.



                      THE STATE OF TEXAS




    ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW FROM
                 THE FIRST COURT OF APPEALS

                        HARRIS COUNTY




                                                           FILED IN
                                                   COURT OF CRIMINAL APPEALS




                                                       Abel Acosta, Clerk




                                                   ^     RECEIVED IN
                                                   COURT OF CRIMINAL APPEALS

                                                         MAR 03 2015

                                                     Abel Acosta, Clerk
                         Motion for extension of time

       Appellant failed to file copies of petition for discretionary review as
required. Petition did not contain a copy of the opinion of the court of appeals.


     Appellant, Marcus Lee Jefferson, has file a Motion for Extension of Time
of 30 days to complete necessary Order given: IN THE COURT OF
CRIMINAL APPEALS OF TEXAS




This motion is not made for the purpose of delay,

WHEREFORE, PREMISES CONSIDERED,

Appellant prays that this Honorable Court grants the extension of time to complete
the order of the Criminal Court of Appeals.




                                                        Respectfully,

                                                        Marcus Lee Jefferson




                                                         19822 River Breeze Dr.
                                                        Tomball, Texas 77375
                                                        PH. 281.773.1448

                                                        March 2, 2015